
	
		I
		111th CONGRESS
		1st Session
		H. R. 4390
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Murphy of New
			 York introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XI of the Social Security Act to provide
		  for enhanced program and provider protections under the Medicare, Medicaid, and
		  Children’s Health Insurance programs.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare and Medicaid Fraud Prevention and Control Act of
			 2009.
		2.Enhanced CMS
			 program protection authority
			(a)In
			 generalTitle XI of the
			 Social Security Act (42 U.S.C. 1301 et seq.) is amended by inserting after
			 section 1128F the following new section:
				
					1128G.Enhanced
				program and provider protections in the Medicare, Medicaid, and CHIP
				programs
						(a)Certain
				authorized screening, enhanced oversight periods, enrollment moratoria, and
				periodic validations
							(1)Authorization
								(A)In
				generalIn which the Secretary has determined that there is a
				significant risk of fraudulent activity (as determined by the Secretary based
				on relevant complaints, reports, referrals by law enforcement or other sources,
				data analysis, trending information, or claims submissions by providers of
				services and suppliers) with respect to a category of provider of services or
				supplier of items or services, which may be a category within a geographic
				area, under title XVIII, XIX, or XXI, the Secretary may impose, subject to
				subparagraph (B), with respect to a program under title XVIII, XIX, or XXI, the
				Secretary impose any of the following requirements with respect to a provider
				of services or a supplier (whether such provider or supplier is initially
				enrolling in the program or is renewing such enrollment):
									(i)Screening under
				paragraph (2).
									(ii)Enhanced
				oversight periods under paragraph (3).
									(iii)Enrollment
				moratoria under paragraph (4).
									(iv)Periodic
				validations of authorizations under paragraph (5).
									(B)State
				requirementIn applying this subsection for purposes of title XIX
				and XXI, the Secretary may require a State to carry out the provisions of this
				subsection (and subsection (b)) as a requirement of the State plan under title
				XIX or the child health plan under title XXI. Actions taken and determinations
				made under this subsection and subsection (b) shall not be subject to review by
				a judicial tribunal.
								(2)ScreeningFor
				purposes of paragraph (1), the Secretary shall establish procedures under which
				screening is conducted with respect to providers of services and suppliers
				described in such paragraph. Such screening may include at least—
								(A)licensing board
				checks;
								(B)screening against
				the list of individuals and entities excluded from the program under title
				XVIII, XIX, or XXI;
								(C)the excluded
				provider list system;
								(D)background checks;
								(E)unannounced
				pre-enrollment or other site visits; and
								(F)heightened
				disclosure of affiliations.
								(3)Enhanced
				oversight periodFor purposes
				of paragraph (1), the Secretary shall establish procedures to provide for a
				period of not less than 30 days and not more than 365 days during which
				providers of services and suppliers described in such paragraph, as the
				Secretary determines appropriate, would be subject to enhanced oversight, such
				as required or unannounced (or required and unannounced) site visits or
				inspections, prepayment review, enhanced review of claims, and such other
				actions as specified by the Secretary, under the programs under titles XVIII,
				XIX, and XXI. Under such procedures, the Secretary may extend such period for
				more than 365 days if the Secretary determines that after the initial period
				such additional period of oversight is necessary.
							(4)Enhanced
				oversight for claims of DME suppliersIf the Secretary determines under paragraph
				(1) that there is a significant risk of fraudulent activity among suppliers of
				durable medical equipment, in the case of a supplier of durable medical
				equipment who is within a category or geographic area under title XVIII
				identified pursuant to such determination, whether at the time of initial
				enrollment under such title or otherwise, the Secretary shall, notwithstanding
				section 1842(c)(2), withhold payment under such title with respect to durable
				medical equipment furnished by such supplier during a period specified by the
				Secretary.
							(5)Periodic review
				of physician authorizationsFor purposes of paragraph (1), the
				Secretary shall establish a program under which, in cases in which the
				Secretary (or an administrative contractor) determines under a program
				described in paragraph (1) that there may have been a pattern of excessive
				prescribing or authorization of items or services by a physician or other
				health care professional—
								(A)the Secretary (or
				contractor) submits to the physician or professional on a quarterly basis a
				list of the claims submitted under the program based on a prescription or
				authorization by the physician or professional; and
								(B)if the physician
				or professional does not validate by the end of the 90-day period beginning on
				the date of receipt of the list the legitimacy of the previously identified
				claims for items and services prescribed or authorized by the physician or
				professional, claims relating to such items and services prescribed or
				authorized by such physician or professional for subsequent periods shall be
				denied until such validation is made.
								(6)Moratorium on
				enrollment of providers and suppliersFor purposes of paragraph (1), the
				Secretary, based upon a finding of a risk of serious ongoing fraud within a
				program under title XVIII, XIX, or XXI, may impose a moratorium on the
				enrollment of providers of services and suppliers within a category of
				providers of services and suppliers (including a category within a specific
				geographic area) under such title. Such a moratorium may only be imposed if the
				Secretary makes a determination that the moratorium would not adversely impact
				access of individuals to care under such program.
							(7)ClarificationNothing in this subsection shall be
				interpreted to preclude or limit the ability of a State to engage in provider
				screening or enhanced provider oversight activities beyond those required by
				the Secretary.
							(b)Probationary
				period To determine legitimacy of new providers and suppliersThe
				Secretary shall establish procedures (without regard to section 1874A(h)) under
				which at the time a provider or supplier is first approved for participation in
				the program under title XVIII, XIX, or XXI, there shall be a probationary
				period of heightened review (specified by the Secretary, but in no case longer
				than 1 year) under which—
							(1)the Secretary (or
				an administrative contractor) shall review a random or other appropriate sample
				of claims to determine the legitimacy of the operations of the provider or
				supplier;
							(2)the Secretary (or
				such contractor) shall validate the legitimacy of physician prescriptions or
				other authorizations for the items and services furnished by such provider or
				supplier; and
							(3)if the Secretary,
				on the basis of such a review of such claims or such validation, makes a
				preliminary finding that a significant or disproportionate number of such
				claims are not legitimate (as determined by the Secretary), the Secretary may
				suspend or terminate the participation of the provider or supplier with notice
				to the provider or supplier.
							The
				provisions of subsections (c) through (g) of section 1128 shall apply to a
				suspension or termination under paragraph (3) in the same manner as such
				provisions apply to an exclusion under subsection (a) or (b) of such section.
				In the case of a physician or other professional that fails to cooperate with
				the Secretary (or a contractor) in the validation of prescriptions or
				authorizations described in paragraph (2), the Secretary may impose a civil
				monetary penalty of not to exceed $10,000 with respect to the validation of
				items and services furnished by any particular provider or supplier. The
				provisions of section 1128A (other than subsections (a) and (b)) shall apply to
				a civil money penalty under the previous sentence in the same manner as such
				provisions apply to a penalty or proceeding under section
				1128A(a)..
			(b)Revision of
			 prompt pay provisionsSections 1816(c)(2) and 1842(c)(2) of such
			 Act (42 U.S.C. 1395h(c)(2), 1395u(c)(2)) are each amended—
				(1)in subparagraph
			 (A), by striking Each contract and inserting Subject to
			 subparagraph (C), each contract; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(C)Subparagraph (A) shall not apply to claims
				of providers or suppliers in cases in which the Secretary identifies a pattern
				or practice of claim submission that appear to be suspicious or otherwise
				indicative of a higher likelihood of being
				fraudulent.
						.
				(c)Conforming
			 amendments
				(1)MedicaidSection
			 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended—
					(A)in paragraph (23),
			 by inserting before the semicolon at the end the following: or by a
			 person to whom or entity to which a moratorium under section 1128G(a)(4) is
			 applied during the period of such moratorium;
					(B)in paragraph (72);
			 by striking at the end and;
					(C)in paragraph (73),
			 by striking the period at the end and inserting ; and; and
					(D)by adding after
			 paragraph (73) the following new paragraph:
						
							(74)provide that the State will enforce any
				determination made by the Secretary under subsection (a) (relating to a
				significant risk of fraudulent activity with respect to a category of provider
				or supplier described in such subsection through use of the appropriate
				procedures described in such subsection) or subsection (b) section 1128G and
				that the State will carry out any activities as required by the Secretary for
				purposes of such subsection
				(a).
							.
					(2)CHIPSection
			 2102 of such Act (42 U.S.C. 1397bb) is amended by adding at the end the
			 following new subsection:
					
						(d)Program
				IntegrityA State child
				health plan shall include a description of the procedures to be used by the
				State—
							(1)to enforce any determination made by the
				Secretary under subsection (a) (relating to a significant risk of fraudulent
				activity with respect to a category of provider or supplier described in such
				subsection through use of the appropriate procedures described in such
				subsection) or subsection (b) section 1128G; and
							(2)to carry out any
				activities as required by the Secretary for purposes of such
				subsection.
							.
				(3)MedicareSection
			 1866(j) of such Act (42 U.S.C. 1395cc(j)) is amended by adding at the end the
			 following new paragraph:
					
						(3)Program
				integrityThe provisions of
				subsections (a) and (b) of section 1128G apply to enrollments and renewals of
				enrollments of providers of services and suppliers under this
				title.
						.
				(d)Consultation
			 with OIGIn implementing the
			 amendments made by this section and determining under paragraph (1) of section
			 1128G(a) of the Social Security Act, as inserted by subsection (a), that a
			 provider, supplier, or type of service, for an area, is a significant risk of
			 fraudulent activity, the Secretary of Health and Human Services shall consult
			 with the Inspector General of the Department of Health and Human Services in
			 order to identify classes of providers and suppliers or types of items and
			 services, or such a type of provider, supplier, or service for a specific
			 geographic area, as being particularly subject to fraud or abuse under
			 Medicare, Medicaid, or the State children’s health insurance program.
			(e)Additional
			 fundingThere are authorized to be appropriated such sums as may
			 be appropriate to carry out this section (and the amendments made by this
			 section). Such sums shall be in addition to any amounts that may be available
			 from the Health Care Fraud and Abuse Control Account under section 1817(k) of
			 the Social Security Act (42 U.S.C. 1395i(k)).
			(f)Effective date;
			 expedited implementation
				(1)Effective
			 dateThe amendments made by this section shall take effect upon
			 the date of the enactment of this Act and section 1128G(b) of the Social
			 Security Act shall apply to providers and suppliers that are first approved for
			 participation on and after the date that is 6 months after the date of the
			 enactment of this Act.
				(2)Expedited
			 implementationThe Secretary of Health and Human Services shall
			 promulgate regulations not later than 6 months after the date of the enactment
			 of this Act to carry out this section, which regulations shall be effective and
			 final immediately on an interim basis as of the date of publication of the
			 interim final regulation. With respect to such an interim final regulation, the
			 Secretary shall provide for a period of public comments on such regulation
			 after the date of publication. The Secretary may change or revise such
			 regulation after completion of the period of public comment.
				
